831 F.2d 292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne F. WADDELL-EL, Petitioner-Appellant,v.STATE of Maryland, Respondent-Appellee.
No. 87-7135.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1987.Decided:  Sept. 29, 1987.

Before WIDENER, SPROUSE, and CHAPMAN, Circuit Judges.
Wayne F. Waddell-El, appellant pro se.
Glenn William Bell, Office of Attorney General, for appellee.
PER CURIAM:


1
Wayne F. Waddell-El, a Maryland inmate, appeals the judgment of the district court dismissing his petition for a writ of habeas corpus brought pursuant to 28 U.S.C. Sec. 2254.  The district court determined that Waddell-El had not exhausted his state court remedies and dismissed the petition on that basis.  Neither the memorandum dismissing the petition nor the final judgment reflects that the dismissal was without prejudice.


2
Accordingly, we grant a certificate of probable cause, and affirm the dismissal of the petition on the reasoning of the district court.  Waddell-El v. State of Maryland, C/A No. 85-2370-JFM (D.Md., Feb. 27, 1987).  On remand, however, the district court will modify its order to dismiss the petition without prejudice.  Additionally, we find no error in the district court's denial of Waddell-El's multiple motions for reconsideration, brought pursuant to Federal Rules of Civil Procedure 59 and 60, and affirm those orders.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


3
AFFIRMED AS MODIFIED AND REMANDED.